Citation Nr: 1448282	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-04 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for Charcot-Marie-Tooth Disease (CMTD).

2.  Entitlement to service connection for bilateral talipes equinovarus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran & his brother


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the April 2009 rating decision, the RO determined that new and material evidence to reopen a previously denied claim of service connection for CMTD had not been received, and denied the claim on this basis.  In the October 2009 rating decision, the RO denied a claim of service connection for bilateral talipes equinovarus.

In March 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In February 2014, the Board reopened the claim for entitlement to service connection for CMTD, and both claims were subsequently remanded for additional development.  As will be further discussed below, there was substantial compliance with the remand directives.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's Charcot-Marie-Tooth Disease is a congenital disease which pre-existed his military service.

2.  The competent medical evidence indicates that there was no permanent worsening of the Veteran's pre-existing Charcot-Marie-Tooth Disease beyond its natural progression during his military service.

3.  The Veteran's bilateral talipes equinovarus is a congenital disease which pre-existed his military service.

4.  The competent medical evidence indicates that there was no permanent worsening of the Veteran's pre-existing bilateral talipes equinovarus beyond its natural progression during his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted regarding the Veteran's Charcot-Marie-Tooth Disease.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2013); Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004). 

2.  Service connection for Charcot-Marie-Tooth Disease is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, (West 2002); 38 C.F.R. §§ 3.303 (2013); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

3.  The presumption of soundness is rebutted regarding the Veteran's bilateral talipes equinovarus.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 (2013); Wagner v. Principi, 370 F. 3d. 1089 (Fed. Cir. 2004). 

4.  Service connection for bilateral talipes equinovarus is not warranted.  38 U.S.C.A. §§ 1110,  1111, 1131  (West 2002); 38 C.F.R. §§ 3.303 (2013); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

As noted above, the Board remanded this case in February 2014.  The Board instructed the RO/AMC to send the Veteran notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA), secure any outstanding Social Security records, provide him examinations for his claims, and to readjudicate the claims.  Subsequently, the AMC sent the Veteran a letter in February 2014 that complied with the directives of the VCAA, secured his Social Security records, afforded him examinations for his claims in April 2014, and readjudicated his claims in August 2014.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in February and June 2009 prior to the April and October 2009 rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The February and June 2009 letters also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103(A) (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  Although VA did not attempt to specifically retrieve any archived records from Poplar Bluff VA Medical Center (VAMC), as will be further explained below, these records would not have addressed the question of whether the Veteran's congenital diseases clearly and unmistakable existed prior to service and were clearly and unmistakably not aggravated beyond their natural progression by an in-service injury, event, or illness, which is necessary to determine service connection in this instance.  

The Veteran was afforded a VA examination in April 2014 for his claimed disabilities.  The review of this examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  With respect to the aforementioned Board hearing in March 2013, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence, including but not limited to, a nexus opinion was also suggested, and the claims were subsequently remanded for further development.  Thus, the duties to notify and assist have been met.  

Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. 
In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service." 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 
Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein. 

VA General Counsel has held that service connection can be granted for congenital abnormalities which are aggravated by service.  See VAOPGCPREC 82-90 (July 18, 1990) (a disease considered by medical authorities to be of familial or hereditary origin by its very nature preexist claimants' military service; however, service connection for congenital, developmental or familial diseases could be granted if manifestations of the disease in service constituted aggravation of the condition). 

Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  But service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007). 

Thus, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. 
§§ 1110 and 1111.  See 38 C.F.R. § 3.303(c) ; see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply"). 
Service connection is only possible for a congenital defect is there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514- 15 (1993); Carpenter v. Brown , 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99. 

The Board must therefore determine whether the Veteran's CMTD and bilateral talipes equinovarus are congenital defects or diseases.  If the Board finds that either one is a defect, the presumption of soundness does not apply and service connection is only warranted for the disorder if there was a superimposed disease or injury during service.  If it is determined that the Veteran has a congenital disease, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397. When the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service, in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).

Here, the Veteran's entrance examination contains no notation upon entrance into service the Veteran experienced any symptomatology related to his bilateral talipes equinovarus or Charcot-Marie-Tooth Disease prior to service or that these conditions preexisted his active military service.  The section regarding his feet was marked as normal.  

Records in service show that the Veteran was diagnosed with bilateral talipes equinovarus.  The Veteran also contends that he was diagnosed with CMTD in service as well; however, none of the service treatment records show this diagnosis.  As noted above, his August 1972 service entrance examination was normal, and the section regarding his feet was marked as normal.  In September 1972, the Veteran complained of painful feet, ankles, and knees, and noted his feet were deformed, but the clinician noted no "significant" abnormalities, and no abnormalities later that month.  In December 1972, the Veteran stated he had been having pain in his feet for three years.  In January 1973, a service clinician noted the Veteran walked with a club foot gait and that his impression was talipes equinovarus, although there was no history of him having it in the records.  A February 1973 examination noted congenital talipes equinovarus, "Existing Prior To Service."  In April 1973, the Veteran again complained of "painful" feet.  The examiner noted the Veteran's medical history, including that he had been aware that his feet were deformed since birth.   He stated he had not had treatment for them or any "significant trouble" with them until approximately three years prior when he began developing pain in both feet.  The Veteran noted he continued to have pain since entering service in August 1972.  He stated he was unable to walk more than three blocks without pain.  A medical board proceedings examiner diagnosed congenital talipes equinovarus and noted it was not service aggravated, further noting that the Veteran had been physically unfit for enlistment and was physically unfit for service.  

In April 2014, a VA examiner diagnosed the Veteran with CMTD, which he noted is a hereditary neurological disorder that causes motor and sensory neuropathy, as well as bilateral congenital talipes equinovarus.  Regarding Charcot-Marie-Tooth, the examiner noted it was present since birth, but manifestations may be delayed until adolescence or young adulthood, depending on the individual.  The examiner noted the Veteran may have had difficulties ambulating prior to entering service such as pain and swelling, but symptoms would have been more obvious during service, as marching during basic training would have left "no doubt as to a physical problem."  Regarding Talipes equinovarus, the examiner noted it is a congenital condition that would have been present since birth.  The examiner opined that the Veteran may have been able to compensate for this condition until his activity level was greatly increased with basic training and a diagnosis was confirmed.  The examiner further noted that since it was a skeletal disease, his feet were prone to injury from normal activity.  For both diseases, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rational was that temporary aggravation is plausible for both diseases, but there was no evidence of permanent aggravation of the claimed pre-existing conditions.  The examiner noted that current medical literature does not support a nexus with service.  

After review of the evidence of record, the Board finds that the Veteran's bilateral talipes equinovarus and CMTD are both congenital diseases and therefore subject to the presumption of soundness, based on the April 2014 VA examiner's opinion, unless the presumption is rebutted.  VA's Office of General Counsel distinguished between congenital or developmental defects and diseases by drawing on medical authorities and case law from other federal jurisdictions.  It concluded that a defect differs from a disease in that a defect is "more or less stationary in nature," while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.  Thus, the Board will proceed with a discussion of the presumption of soundness. 

The Board finds that the record contains sufficient evidence to rebut the presumption of soundness as the Veteran's bilateral talipes equinovarus and CMTD clearly and unmistakably existed prior to service and were not aggravated therein.  Thus both prongs of the requirement under 38 U.S.C. § 1111 are met.  

First, with respect to whether these disabilities preexisted active service, the Board observes that the April 2014 examiner determined that they were congenital diseases that had existed from birth.  As there is no other medical evidence to contradict these conclusions, the Board finds them definitive.  In fact, multiple treatment records, including his January 2002 SSA examination, note that the Veteran would have had these diseases since birth, and service treatment records from April 1973 note that the Veteran has been aware that his feet have been deformed since birth.  Accordingly, the Board concludes that the evidence clearly and unmistakably establishes that the Veteran's claimed disabilities pre-existed service. 

The evidence also clearly and unmistakably demonstrates that these disabilities were not aggravated by active service.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner, 370 F.3d at 1096.  For both diseases, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The rational was that temporary aggravation is plausible for both diseases, but there was no evidence of permanent aggravation of the claimed pre-existing conditions.  The examiner explained that current medical literature does not support a nexus with service.  This competent medical evidence clearly and unmistakably shows the disabilities were not aggravated in service. 

Thus, despite being diagnosed with talipes equinovarus in service, the Veteran is not eligible for service connection for either disease because they are congenital diseases that clearly and unmistakably existed prior to service, and clearly and unmistakable were not aggravated beyond their natural progression.  While not noted upon entrance into service, and while not immediately discovered by clinicians in service, the Veteran conceded in service that he had foot deformities since birth, and that his feet had been bothering him three years before entering service.  As the Veteran was born with these diseases, which he showed signs of and acknowledged in service, and they were not permanently aggravated in service, even a diagnosis in service cannot establish service connection in the instant case.  

The Board finds that the April 2014 VA medical opinion is probative as it was definitive, based upon review of the Veteran's claims file, and supported by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Veteran has submitted no competent medical evidence contrary to the examination findings cited above.  The Board notes that the Veteran and his brother are competent to note what he experienced, including their statements that he was able to play sports before service, and only after service did he experience pain.  See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, in this case, the question as to whether a congenital disease was aggravated in service is a complex medical question and appropriate expertise is required to address it.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render such a finding.  Furthermore, as noted above, the Veteran stated in service that he had foot deformities since birth and had been experiencing foot pain three years prior to service.  In this circumstance, the Board gives more weight to the April 2014 VA examiner's findings as it was provided by a licensed physician.

The weight of the evidence is against the Veteran's claims and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for the Veteran's bilateral talipes equinovarus and CMTD is not warranted.


ORDER

Service connection for Charcot-Marie-Tooth Disease (CMTD) is denied.

Service connection for bilateral talipes equinovarus is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


